  Case 1:19-cr-20411-FAM Document 1 Entered on FLSD Docket 06/21/2019 Page 1 of 5

AO 91(Rev.11/11) CriminalComplaint

                                 U NITED STATES D ISTRICT C OURT
                                                          forthe
                                               Southern DistrictofFlorida

               United StatesofAmerica                        )
                            V.
                                                             )
                                                             '
                                                             ) CaseNol'/î-mj'-b5ol6 A:&
                                                                            .
                                                                                 *


                   Jesus Rodriguez,
                                                             )
                                                             )
                                                             )

                                            CR IM IN A L C O M PLA IN T
         1,the com plainantin thiscase,statethatthe follow ing istruetothebestofmy know ledgeand belief.
Onoraboutthedatets)of                    June20,2019         inthecounty of                 Miami-Dade           inthe
   Southern Districtof                    Florida    ,thedefendantts)violated:
           CodeSection                                                OffenseDescription
Ti
 tle 21,United States Code,                Possessionw i
                                                       th intentto distribute a controlled substance.
Section841(a)(1)




         Thiscriminalcomplaintisbased on these facts:
Pl
 ease see the attached Affidavit.




         V Continuedontheattachedsheet.

                                                                            12
                                                                                     Complalnantssi
                                                                                                  gnature
                                                                            VictorCarri
                                                                                      l,Task Force Officer-DEA
                                                                                     Printedname and title

Sworn to beforem eand signed in my presence.

D ate:         06/21/2019
                                                                                       Judge'
                                                                                            ssignature

City and state'
              .                      Miami,Florida                   Hon.Alicia M.Otazo-Reyes,U.S.Magistrate Judge
                                                                                     Printednameand title
Case 1:19-cr-20411-FAM Document 1 Entered on FLSD Docket 06/21/2019 Page 2 of 5



                 A FFID A VIT IN SU PPO R T O F CR IM IN A L CO M PLA IN T

        1,V ictor L.Carril,being duly sw olm,attestand affinn the follow ing:

               Inm a City ofSw eetw aterPolice D etective and have been so em ployed since M ay

 2017.Furtherm ore,1 w ork as a Task Force O fficer w ith the Drug Enforcem ent A dm inistration

 (DEA)and have been so employed sinceNovember2015.1am currently assignedto the High
 IntensityDrugTraftickingArea(HIDTA)M iamiFieldDivisionDEA Group42.AsaDEA Task
 Force O fticer,Iam em pow ered by 1aw to conduct investigations of,and/or to m ake arrests for,

 offenses enum erated in Title 21,U nited States Code,Sections 841,846,952,and Title 18,U nited

 StatesCode,Sections922 and 924,among otheroffenses.Ihavebeen trained onthesubjectof
 narcotics trafficking and have been personally involved in investigations concerning narcotics

 traffcking, w eapons trafficking, violent crim es, and organized crim inal enterprises. l have

 received specialized training in narcotics investigations and identification as well as the law s

 pertaining to search and seizure.Based on m y training,experience,and participation in narcotics

 investigations,Iam fam iliarw ith the m ethods ofoperation ofdrug traffickers.

               This affidavitis subm itted in supportof a criminalcom plaintagainst defendant

 JesusRodriguez(CCRODRIGUEZ'').Asexplainedindetailbelow,lrespectfully submitthatthere
 is probable cause to believe that,on or about June 20, 2019, in M iam i-D ade County, in the

 Southern D istrict of Florida, the D efendant did possess with intent to distribute a controlled

 substance,in violation ofTitle 21,U nited StatesCode,Section 841.

               The infonnation contained in this Affidavitisbased on m y personalknow ledge as

 w ellas inform ation relayed to m e by other law enforcem ent agents and officers involved in this

 investigation.The inform ation set forth in this A ffidavit is provided solely for the purpose of
Case 1:19-cr-20411-FAM Document 1 Entered on FLSD Docket 06/21/2019 Page 3 of 5



 establishingprobable cause forthe arrestofRODRIGUEZ.Assuch,itdoesnotincludea11ofthe

 inform ation known to me aboutthisinvestigation.

                ln or around M arch 2019, 1aw enforcem ent received infonnation that

 R OD RIGU EZ isa narcoticssupplierin the South Florida area and thatR OD RIG U EZ w ould store

 chem icals used to m anufacture counterfeit pills in workout supplem ent packaging.During the

 investigation,1aw enforcem entalso learned thatROD RIG U EZ operated apillpressto m anufactlzre

 counterfeitpills.

                In the m onths of A pril, M ay, and June 2019, 1 conducted num erous trash pull

 investigationsofR OD RIG UEZ'S residence,located at9700 SW 213 Terrace,CutlerBay,Florida,

 33189 (the :CRODRIGUEZ Residence').1recovered numerous pieces of evidence including
 supplem entpackaging w ith unknown w hite pow der,discarded pills,ventilatorm asks,and gloves.

 B ased on m y training and experience, l know that these item s indicate that RO D RIGU EZ w as

 m anufacttlring counterfeitpills containing controlled substances.

                 On June 18,2019,this Courtsigned a search w arrantauthorizing the search ofthe

 ROD RIG UEZ Residence,appurtenances,and van belonging to R OD RIG U EZ. Law enforcem ent

 then executed thisw arranton the m orning ofJune 20,2019.

         7.      Upon execution ofthe search warrant,law enforcem ent located RO DR IGU EZ in

 hism asterbathroom .Itappeared thatR OD RIG UEZ w asflushing pillsdow nthetoiletin an attem pt

 to destroy evidence.Am ong otherthings,law enforcem entfurtherseized approxim ately 80 gram s

 ofa white pow der thattield-tested positive for m etham phetam ine,approxim ately 2,500 pills that

 have the snm e markings asOxycodone,approximately $50,000 in United States currency,four
 fireannsl, a chem icalm ask,and tw o scales.



  1Thesefourfirearm swererecovered in abedroom thatappearedto belongto RODRIGU EZ'Sson.
                                                  2
Case 1:19-cr-20411-FAM Document 1 Entered on FLSD Docket 06/21/2019 Page 4 of 5



        8.     Post-M iranda,RODRIGUEZ admitted hispossession ofthe narcotics recovered

 froln hisResidence,thataportion ofthecash recovered wasfrol'nthesaleofpills,andthatheuses

 a pillpressto m ake counterfeitpills.He furtheradm itted thathe had tlushed a bottle ofpillsupon

 law enforcem ententering theRODRIGUEZ Residence.

        9.     Basedontheabovefacts,1subm itthereisprobablecausetobelievethatonorabout

 Jlme 20,2019 in M inm i-Dade County,in the Southel'
                                                   n Distlict of Florida, defendant Jesus

 RODRIGUEZ did possesswith intentto distributeacontrolled substance,in violation ofTitle21,

 United StatesCode,Section 841.

        FU RTH ER YO UR A FFIAN T SA Y ETH N A U GH T.



                                                     $/ c--
                                                    V ICTO R L.CA RRIL yTA SK FOR CE OFFICER
                                                                         ..
                                                    D RUG EN FOR CEM EN T A D M INISTR ATION


 Subscribed d swonzto before
 methiW      ayofJune,2019.

 H ON .A LICIA M .OTAZO - YES
 UN ITED STA TES M A G ISTM TE JU D GE
Case 1:19-cr-20411-FAM Document 1 Entered on FLSD Docket 06/21/2019 Page 5 of 5



                           UNITED STATES DISTRICT COURT
                           SO U TH ER N DISTR ICT O F FLO R IDA

                           No .     l.l3-y '- 43ôl5-
                                    .



 IN TH E M A TTER O F
 A SEA LED SEA R CH W AR R AN T


                                  CR IM INAL CO VER SHEET

    D id this m atter originate from a m atter pending in the Central Region of the U nited States
    Attorney'sOfficepriortoAugust9,2013(M ag.JudgeAliciaValle)?                     Yes X No
    D id this m atter originate from a m atter pending in the N orthern Region ofthe United States
    Attorney'sOfficepriortoAugust8,2014(M ag.JudgeShaniekM aynard)?                 Yes X No

                                                    Respectfully subm itted,

                                                    A RIAN A FAJA RD O OR SH AN
                                                    UN ITED STA TES A TTO RN EY
                                                                                #

                                             By:                   .
                                                    CA RLEE M . A LEN TI
                                                    SpecialA ssistantUnited States Attorney
                                                    CourtI.D .N o.A 5502473
                                                    11200 N W 20th Street,Suite 101
                                                    M iam i,Florida 33172
                                                    Tel:(305)715-7646/7653
                                                    Fax:(305)715-7639
                                                    Email:carlee.valenti@ usdoj.gov
